                   Case 19-13077-EPK          Doc 78   Filed 04/27/21     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov
                                    West Palm Beach Division


In re:                                                      Case No. 19-13077-FPK
                                                            Chapter 13
KAREN ROBIN SCHIFF,

      Debtor
____________________________/

           EXPEDITED MOTION TO APPROVE SALE OF HOMESTEAD PROPERTY
                       (Sale is scheduled to close on May 14, 2021)


         COMES NOW the Debtor, Karen Schiff, by and through undersigned counsel and files this

Expedited Motion to Approve sale of homestead property and states:

            1. On March 8, 2019, the Debtor filed a petition for relief under Chapter 13 of title 11,

                United States Code.

            2. The Debtor owns property located at 3566 S Lake Dr, Boynton Beach, FL, legally

                described as: LAKE EDEN PL NO 2 LT16 BLK 2

            3. The Debtor has a contract to sell the property for $870,000 with secured liens totaling

                approximately $265,000.00. The sale is subject to secured creditors’ actual payoff

                figures and approval.

            4. The Debtor entered into a contract for sale of his property. A copy of the contract is

                attached hereto as “Exhibit A.

            5. The Debtor will use the net proceeds from the sale of the home for the purchase of

                another homestead property.

         WHEREFORE, the Debtor respectfully requests that this Honorable Court approve the sale of

         the homestead property.

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
          Case 19-13077-EPK          Doc 78     Filed 04/27/21    Page 2 of 2


Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).



                                                    BRIAN K. MCMAHON, P.A.
                                                    1401 Forum Way 6th Floor
                                                    West Palm Beach, FL. 33401
                                                    Tel (561) 478-2500
                                                    Fax (561) 478-3111
                                                    email: briankmcmahon@gmail.com


                                                    By:/s/ Brian K. McMahon
                                                    Brian K. McMahon
                                                    Attorney for the Debtor
                                                    FBN: 853704
